 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   IAN PERRY ,

 9                             Plaintiff,                CASE NO. 2:20-cv-01622-RSM-BAT

10           v.                                          ORDER REGARDING PRETRIAL
                                                         SCHEDULE FOLLOWING
11   STATE OF WASHINGTON, et al.,                        AMENDMENT OF COMPLAINT

12                             Defendant.

13          The Court granted leave to file an amended complaint and Defendant answered the
14   amended complaint on June 18,2021. Dkt. 26. To avoid any confusion, unless the Parties move
15   to amend, the pretrial scheduling order issued on December 29, 2020, Dkt. 15, remains in place.
16          DATED this 21st day of June 2021.
17

18                                                              A
                                                        BRIAN A. TSUCHIDA
19                                                      Chief United States Magistrate Judge

20

21

22

23


     ORDER REGARDING PRETRIAL
     SCHEDULE FOLLOWING AMENDMENT
     OF COMPLAINT - 1
